DETAILED ACTION
The instant application having Application No. 17/322,416 has claims 1-20 pending in the application, all of which are ready for examination by the examiner.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 20200294588 A1, hereinafter Hattori) in view of Malina et al. (US 10126981 B1, hereinafter Malina).
As per claim 1, Hattori teaches:
A method, comprising: writing data representative of a memory object to a first memory device that comprises a first type of memory medium; [Hattori teaches writing data into a NAND memory device (first memory device) (para. 26, lines 1-14), where the Hattori’s data may correspond to the claim’s memory object as well as the data representative of the memory object.] determining that a size of the memory object is less than a threshold data size; and writing the data representative of the memory object to a second memory device that comprises a second type of memory medium different than the first type; [Hattori teaches storing data into an RRAM (second memory device) if the size of the data to be programmed is less than a predetermined baseline amount (para. 30, lines 1-9)] wherein: the first type of memory medium comprises NAND Flash or NOR Flash and the second type of memory medium is a non-volatile memory medium comprising phase-change memory or resistive random access memory (RAM); [Hattori teaches a flash memory comprising the NAND memory device (NAND flash) (first type of memory device) (para. 26, lines para. 26, lines 1-14); Hattori also discloses a non-volatile resistive random access memory (RRAM) (second type of memory device) (para. 27, lines 1-5; para. 29, lines 1-5)]
Hattori does not explicitly disclose, but Malina discloses:
and whether to write the data representative of the memory object to the first memory device or the second memory device is based on: an access frequency; or whether a memory access includes sequential or non-sequential accesses. [Malina teaches a data storage device comprising a storage class memory (SCM) and NVRAM, where the SCM (second memory device) may comprise a resistive RAM (col. 2, lines 29-44) and the NVRAM (first memory device) may comprise NAND or NOR memory (col. 3, lines 36-41); Malina further teaches determining to store data in the SCM (second memory device) if the frequency of data being written in a specific address is above a threshold frequency (col. 5, lines 44-56; col. 7, lines 36-45)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Hattori with Malina’s disclosures directed towards writing to different memory devices on basis of whether an access frequency associated with a data’s write address exceeds a threshold. Doing so would allow for performing improvement of a storage device by reducing the time taken for storing data, reduction wear on the memory, and reducing the risk of data corruption. [Malina: col. 7, lines 46-54]

As per claim 3, Hattori in view of Malina teaches all the limitations of claim 1 as shown above and further discloses:
wherein writing the data representative of the memory object comprises initially writing the data representative of the memory object to the second memory device. [Hattori teaches initially writing the data into the RRAM (second memory device) instead of the NAND memory device if the size of the data is below a threshold size (para. 30, lines 1-9)]

As per claim 4, Hattori in view of Malina teaches all the limitations of claim 3 as shown above and further discloses:
wherein writing the data representative of the memory object comprises writing the data representative of the memory object to the second memory device in response to the size of the particular one memory object being less than a page size associated with the first type of memory medium. [Hattori teaches initially writing the data into the RRAM (second memory device) instead of the NAND memory device if the size of the data is below a threshold size (para. 30, lines 1-9); Hattori teaches that the baseline amount may be set to the size of a page of the flash memory (see para. 30, line 1 – para. 31, line 10, where Hattori discloses methods of setting a baseline ‘U’ in the flash memory, including where the baseline ‘U’ can be calculated as the page size ‘P’ minus a value ‘M,’ where ‘M’ is stated to be configurable to zero)]

As per claim 5, Hattori in view of Malina teaches all the limitations of claim 4 as shown above and further discloses:
wherein the page size is a NAND page. [Hatori teaches that the baseline amount may be set to the size of a page of the flash memory (see para. 30, line 1 – para. 31, line 10, where Hattori discloses methods of setting a baseline ‘U’ in the flash memory, including where the baseline ‘U’ can be calculated as the page size ‘P’ minus a value ‘M,’ where ‘M’ is stated to be configurable to zero), where the flash memory may comprise NAND memory device (para. 26, lines 1-14)]

As per claim 7, Hattori in view of Malina teaches all the limitations of claim 1 as shown above and further discloses:
wherein: the data representative of the memory object is written to the second type of memory medium in response to a request from a host to receive access to the memory object. [Hattori teaches the host performing a programming operation and outputting a programming command and to-be-programmed data to the flash memory (para. 38, lines 1-5), where the host’s programming operation may correspond to a request to receive access to the memory object, as the host necessarily needs to access the to-be-programmed data to output the to-be-programmed data to the flash memory; Hattori teaches the programming operation causing the data-to-be-programmed with size under a threshold to be written to the RRAM (second memory medium) (para. 41, lines 1-16; para. 42, lines 9-12)]

As per claim 8, Hattori in view of Malina teaches all the limitations of claim 1 as shown above and further discloses:
wherein the threshold data size is a data size of a flash-based memory page.   [Hatori teaches that the baseline amount may be set to the size of a page of the flash memory (see para. 30, line 1 – para. 31, line 10, where Hattori discloses methods of setting a baseline ‘U’ in the flash memory, including where the baseline ‘U’ can be calculated as the page size ‘P’ minus a value ‘M,’ where ‘M’ is stated to be configurable to zero)]

Claims 9, 11, 12, 13, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Malina’s embodiments.
As per claim 9, Hattori teaches:
A system, comprising: a first memory device that comprises a first type of memory medium, the first type of memory medium comprising NAND Flash or NOR Flash [Hattori teaches a flash memory containing a NAND memory device and (first memory device and first type of memory medium) (para. 26, lines 1-14)]; a second memory device that comprises a second type of memory medium, the second memory medium is a non-volatile memory comprising phase-change memory or resistive random access memory (RAM); and [Hattori teaches an RRAM (second memory device and second type of memory medium) (para. 30, lines 1-9)] a controller coupled to the first memory device and the second memory device, the controller configured to: [Hattori teaches a controller coupled to the NAND memory device (first memory device) (para. 26, lines 1-11) and the RRAM (second memory device) (para. 27, lines 1-5)] write data representative of a plurality of memory objects to the first memory device [Hattori teaches writing data into a NAND memory device (first memory device) (para. 26, lines 1-14), where Hattori’s data may correspond to the claim’s memory object as well as the data representative of the memory object.]; receive a request to access data representative of a memory object of the plurality of memory objects in the first memory device [Hattori teaches its memory controller receiving commands or signals to program data into the NAND memory device (first memory device) (para. 26, lines 1-14)]; determine whether a size of the data of the memory object of the plurality of memory objects is less than a threshold data size; [Hattori teaches storing data intended for the NAND memory device (first memory device) into a RRAM (second memory device) if the size of the data to be programmed is less than a predetermined baseline amount (para. 30, lines 1-9)]
While Hattori teaches storing data into a RRAM (second memory device) in response to the size of data being programmed being less than a predetermined size, it does not explicitly disclose storing data into the RRAM on basis of the data being below the predetermined size as well as the access frequency associated with the data being greater than a threshold access frequency. An embodiment of Malina teaches:
and in response to the size of the data representative of the memory object being less than the threshold data size and an access frequency associated with the data representative of the memory object being greater than a threshold access frequency, writing the data representative of the memory object to the second memory device. [Malina teaches a data storage device comprising a storage class memory (SCM) and NVRAM, where the SCM (second memory device) may comprise a resistive RAM (col. 2, lines 29-44) and the NVRAM (first memory device) may comprise NAND or NOR memory (col. 3, lines 36-41); Malina further teaches determining to store data in the SCM (second memory device) if the frequency of data being written in a specific address is above a threshold frequency (col. 5, lines 44-56; col. 7, lines 36-45)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Hattori with Malina’s embodiment’s disclosures directed towards writing to different memory devices on basis of whether an access frequency associated with a data’s write address exceeds a threshold. Doing so would allow for performing improvement of a storage device by reducing the time taken for storing data, reduction wear on the memory, and reducing the risk of data corruption. [Malina: col. 7, lines 46-54]
While Hattori in view of the above embodiment of Malina does not explicitly disclose, another embodiment of Malina discloses:
and in response to the size of the data representative of the memory object being less than the threshold data size and an access frequency associated with the data representative of the memory object being greater than a threshold access frequency, writing the data representative of the memory object to the second memory device. [Malina also discloses that whether to store the data in the SCM (second memory device) may depend on additional factors, such as whether the size of the data is smaller than a page size of NVRAM (first memory device) (col. 2, line 65 – col. 3, line 10); Malina further teaches that the size of the data being below a threshold size as well as the associated write frequency being greater than a threshold frequency can be used to limit which data is written to the SCM (second memory device) (col. 3, lines 11-30) and also provides for modification of its examples with the principles it discloses (col. 14, lines 28-41)]
Hattori and Malina’s embodiments are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Hattori in view of a Malina’s embodiment and another embodiment of Malina, to modify the disclosures by Hattori in view of the Malina’s embodiment to include disclosures by Malina’s other embodiment since both Hattori and Malina teach data storage in different memory devices comprising RRAM and NAND. Therefore, it would be applying a known technique (writing data to an RRAM on basis of the data’s size being below a threshold and the access frequency associated with the data being above a threshold) to a known device (memory device configured to store data with an access frequency above a threshold into RRAM) ready for improvement to yield predictable results (memory device configured to store data with an access frequency above a threshold frequency and size below a threshold size into RRAM in order to provide for more efficient access to frequently accessed data while conserving the available space of the RRAM). MPEP 2143

As per claim 11, Hattori in view of Malina’s embodiments teaches all the limitations of claim 9 as shown above and further discloses:
wherein the controller is further configured to, in response to a size of the data of a different memory object being equal to or greater than the threshold data size, read the data representative of the different memory object associated with the data from the first memory device. [Hattori teaches storing data larger than a threshold size into the NAND memory device (first memory device) and data smaller than a threshold size into the non-volatile memory (RRAM/non-volatile memory) (para. 12, lines 1-8); Hattori further teaches moving any data in the RRAM (second memory device) accumulating to the threshold size to the NAND memory device (first memory device) (para. 32, lines 1-11) and invalidating the data in RRAM that was moved (para. 44, line 1 – para. 45, line 12; also see fig. 8); Hattori teaches reading operations that start searching for the relevant read data in the RRAM (second memory device) and only searches the NAND memory device (first memory device) if the data is not found in the RRAM (para. 47, line 1 – para. 48, line 8; also see fig. 9); where, in response to the size of a data to be read being equal to or larger than the threshold size, the data will necessarily be read from the NAND memory device (first memory device), as any data accumulating to the threshold size or larger will be located in the NAND memory device (first memory device)]

As per claim 12, Hattori in view of Malina’s embodiments teaches all the limitations of claim 9 as shown above and further discloses:
wherein, in response to the data representative of the memory object being written to the second memory device, the controller is configured to access a portion of the data representative of the memory object including the data in the second memory device. [Hattori teaches reading operations carried out by the memory controller that starts searching for the relevant read data in the RRAM (second memory device) and only searches the NAND memory device (first memory device) if the data is not found in the RRAM (para. 47, line 1 – para. 48, line 8; also see fig. 9), where the reading operation would necessarily access the data from the RRAM (second memory device) if the data is stored in the RRAM (secondary memory device), where the portion of the data may correspond the entirety of the data stored in the RRAM.]

As per claim 13, Hattori in view of Malina’s embodiments teaches all the limitations of claim 11 as shown above and further teaches:
wherein the controller is configured to not access a portion of the data representative of the memory object in the second memory device. [Hattori teaches storing data larger than a threshold size into the NAND memory device (first memory device) and data smaller than a threshold size into the non-volatile memory (RRAM/non-volatile memory) (para. 12, lines 1-8; para. 34, lines 1-9); Hattori teaches reading operations that start searching for the relevant read data in the RRAM (second memory device) and searches the NAND memory device (first memory device) if the data is not found in the RRAM (para. 47, line 1 – para. 48, line 8; also see fig. 9), indicating that Hattori necessarily does not read any portion of the data from the second memory device.]. 

As per claim 14, Hattori in view of Malina’s embodiments teaches all the limitations of claim 9 as shown above and further discloses:
further comprising a host, wherein the host is configured to send a request for the data stored in the first memory device to the controller.  [Hattori teaches its memory controller receiving commands or signals to read data in the NAND memory device (first memory device) from a host (para. 26, lines 1-14)]

As per claim 15, Hattori in view of Malina’s embodiments teaches all the limitations of claim 14 as shown above and further discloses:
wherein the host is further configured to, in response to the particular memory object associated with the data being written to the second device, receive the data via the controller from the second memory device. [Hattori teaches storing data larger than a threshold size into the NAND memory device (first memory device) and data smaller than a threshold size into the non-volatile memory (RRAM/non-volatile memory)(para. 12, lines 1-8); Hattori teaches a host sending logical address for various operations including reading operations to a memory controller (para. 5, lines 4-7), where the associated logical address and the physical address of the NAND memory device (first memory device) along with the data intended for storage in the NAND memory device (first memory device) may be stored in the RRAM (second memory device) depending on the size of the data (para. 28, line 1 – para. 30, line 9); Hattori teaches the reading operations that starts searching for the relevant read data in the RRAM (second memory device) and only searches the NAND memory device (first memory device) if the data is not found in the RRAM (para. 47, line 1 – para. 48, line 8; also see fig. 9); where, in response to the data being stored in an RRAM due to the data’s size being smaller than the threshold size, the controller will necessarily read the data from the RRAM (second memory device)]

As per claim 16, Hattori in view of Malina’s embodiments teaches all the limitations of claim 9 as shown above and further discloses:
wherein neither the first memory device nor the second memory device is used as a cache in the memory system.  [Hattori teaches an internal input buffer area (cache) that temporarily holds data to be written prior to programming the data into the RRAM (second memory device) or the NAND memory device (first memory device) (para. 41, lines ), indicating that neither the RRAM (second memory device) nor the NAND memory device (first memory device) are used as cache.]

Claims 2, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Malina in view of Confalonieri (US 20130219105 A1, hereinafter Confalonieri)
As per claim 2, Hattori in view of Malina teaches all the limitations of claim 1 as shown above. Hattori in view of Malina does not explicitly disclose, but Confalonieri discloses:
wherein an address space of the first memory device and the second memory device is contiguous across both the first memory device and the second memory device.  [Confalonieri teaches a configuration where a NAND array and another form of non-volatile device (PCM array) share a contiguous address space (para. 25, line 1 - para. 26, line 17; also see figs. 2 and 3)]
Hattori in view of Malina and Confalonieri are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Hattori in view of Malina and Confalonieri, to modify the disclosures by Hattori in view of Malina to include disclosures by Confalonieri since both Hattori in view of Malina and Confalonieri teach data storage in involving a NAND array and another form of non-volatile device. Therefore, it would be applying a known technique (providing a contiguous address space between a NAND array and another form of non-volatile device (PCM)) to a known device (memory device comprising a NAND array and another form of non-volatile device (RRAM)) ready for improvement to yield predictable results (memory device comprising a NAND array and another form of non-volatile device that share contiguous address space to provide for more efficient address mapping). MPEP 2143

As per claim 18, Hattori teaches:
A system, comprising a first memory device comprising a first type of memory medium [Hattori teaches a flash memory containing a NAND memory device and (first memory device and first type of memory medium) (para. 26, lines 1-14)]; a second memory device comprising a second type of memory medium; and [Hattori teaches storing data into a RRAM (second memory device and second type of memory medium) (para. 30, lines 1-9)] a controller coupled to the first memory device and the second memory device and configured to: [Hattori teaches a controller coupled to the NAND memory device (first memory device) (para. 26, lines 1-11) and the RRAM (second memory device) (para. 27, lines 1-5)] write data representative of each of a plurality of memory objects to the first memory device; and [Hattori teaches writing data into a NAND memory device (first memory device) (para. 26, lines 1-14), where the data may correspond to the memory object as well as the data representative of the memory object.] in response to a size of data representative of a particular one of the plurality of memory objects being less than a page size of the first memory device and in response to an access frequency associated with the data representative of the particular one of the plurality of memory objects being greater than a threshold access frequency, writing the data representative of the particular one memory object to the second memory device [Hattori teaches receiving commands or signals to program data into the NAND memory device (first memory device) (para. 26, lines 1-14); Hattori teaches storing data intended for the NAND memory device (first memory device) into a RRAM (second memory device) if the size of the data to be programmed is less than a predetermined baseline amount (para. 30, lines 1-9); Hattori teaches that the baseline amount may be set to the size of a page of the flash memory (see para. 30, line 1 – para. 31, line 10, where Hattori discloses methods of setting a baseline ‘U’ in the flash memory, including where the baseline ‘U’ can be calculated as the page size ‘P’ minus a value ‘M,’ where ‘M’ is stated to be configurable to zero), where the flash memory may comprise NAND memory device (para. 26, lines 1-14)]; wherein: the first type of memory medium comprises NAND Flash or NOR Flash [Hattori teaches a flash memory containing a NAND memory device and (first memory device and first type of memory medium) (para. 26, lines 1-14)]; the second type of memory medium is a non-volatile memory comprising phase-change memory or resistive random access memory (RAM); and [Hattori teaches storing data into a RRAM (second memory device and second type of memory medium) (para. 30, lines 1-9)]
Hattori does not explicitly disclose, but Malina discloses:
in response to a size of data representative of a particular one of the plurality of memory objects being less than a page size of the first memory device and in response to an access frequency associated with the data representative of the particular one of the plurality of memory objects being greater than a threshold access frequency, writing the data representative of the particular one memory object to the second memory device [Malina teaches a data storage device comprising a storage class memory (SCM) and NVRAM, where the SCM (second memory device) may comprise a resistive RAM (col. 2, lines 29-44) and the NVRAM (first memory device) may comprise NAND or NOR memory (col. 3, lines 36-41); Malina further teaches determining to store data in the SCM (second memory device) if the frequency of data being written in a specific address is above a threshold frequency (col. 5, lines 44-56; col. 7, lines 36-45)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Hattori with Malina’s disclosures directed towards writing to different memory devices on basis of whether an access frequency associated with a data’s write address exceeds a threshold. Doing so would allow for performing improvement of a storage device by reducing the time taken for storing data, reduction wear on the memory, and reducing the risk of data corruption. [Malina: col. 7, lines 46-54]
Hattori in view of Malina does not explicitly disclose, but Confalonieri discloses:
an address space associated with the first memory device and the second memory device contiguously spans across both the first memory device and the second memory device. [Confalonieri teaches a configuration where a NAND array and another form of non-volatile device (PCM array) share a contiguous address space (para. 25, line 1 - para. 26, line 17; also see figs. 2 and 3)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Hattori in view of Malina with Confalonieri’s disclosures directed towards a hybrid memory architecture comprising a contiguous address space between a NAND array and another form of non-volatile memory. Doing so would allow for enhanced system performance (Confalonieri: para. 17, lines 1-24).

As per claim 19, Hattori in view of Malina in view of Confalonieri teaches all the limitations of claim 18 as shown above and further teaches:
wherein the page size is a NAND page size.  [Hatori teaches that the baseline amount may be set to the size of a page of the flash memory (see para. 30, line 1 – para. 31, line 10, where Hattori discloses methods of setting a baseline ‘U’ in the flash memory, including where the baseline ‘U’ can be calculated as the page size ‘P’ minus a value ‘M,’ where ‘M’ is stated to be configurable to zero), where the flash memory may comprise a NAND memory device (para. 26, lines 1-14)]

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Malina in view of Li et al. (US 20200310643 A1, hereinafter Li)
As per claim 6, Hattori in view of Malina teaches all the limitations of claim 4 as shown above. Hattori in view of Malina does not explicitly disclose, but Li discloses:
wherein the page size is around 16 kilobytes (KBs). [Li teaches NAND flash memory comprising 16 KB pages (para. 4, lines 1-4)]
The disclosures by Hattori in view of Malina and Li are analogous because they are in the same field of endeavor of data storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hattori in view of Malina and Li, to modify the teachings of Hattori in view of Malina to include the teaching of Li since both Hattori in view of Malina and Li teach NAND flash memory. Therefore, it would have been a simple substitution of one type memory device (NAND flash memory with pages comprising 16 KB in size) another type of memory device (NAND flash memory with pages not explicitly stated to be 16 KB in size) ready for improvement to provide predictable results (NAND flash memory with a uniform size threshold for allow for more uniform organization of storage data). MPEP 2143

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Malina’s embodiments in view of Confalonieri
As per claim 10, Hattori in view of Malina’s embodiments teaches all the limitations of claim 9 as shown above. Hattori in view of Malina’s embodiments does not explicitly disclose, but Confalonieri discloses:
wherein an address space to store data representative of each of the plurality of memory objects contiguously spans across the second memory device and the first memory device.  [Confalonieri teaches a configuration where a NAND array and another form of non-volatile device (PCM array) share a contiguous address space (para. 25, line 1 - para. 26, line 17; also see figs. 2 and 3)]
Hattori in view of Malina’s embodiments and Confalonieri are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Hattori in view of Malina’s embodiments and Confalonieri, to modify the disclosures by Hattori in view of Malina’s embodiments to include disclosures by Confalonieri since both Hattori in view of Malina’s embodiments and Confalonieri teach data storage in involving a NAND array and another form of non-volatile device. Therefore, it would be applying a known technique (providing a contiguous address space between a NAND array and another form of non-volatile device (PCM)) to a known device (memory device comprising a NAND array and another form of non-volatile device (RRAM)) ready for improvement to yield predictable results (memory device comprising a NAND array and another form of non-volatile device that share contiguous address space to provide for more efficient address mapping). MPEP 2143

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Malina’s embodiments in view of Li in view of Mizrahi (US 20200293464 A1, hereinafter Mizrahi)
As per claim 17, Hattori in view of Malina’s embodiments teaches all the limitations of claim 9 as shown above and further discloses:
further comprising a host, wherein the host is configured to enable data representative of a memory object of the plurality of memory objects to be sent: to the first memory device using a double-data rate (DDR) protocol; and to the second memory device using a flash-based memory express (NVME) protocol. [Hattori teaches a host that transmitting data and control signals for operations including a writing operation for a NAND memory device (first memory device) (para. 26, lines 1-14); Hattori teaches the data is also being stored in an RRAM (second memory device) (para. 30, lines 1-9)]
Hattori does not explicitly disclose, but Li discloses:
further comprising a host, wherein the host is configured to enable data representative of a memory object of the plurality of memory objects to be sent: to the first memory device using a double-data rate (DDR) protocol; and to the second memory device using a flash-based memory express (NVME) protocol. [Li teaches use of double-data rate protocol in communications involving logical block number of a flash storage system (para. 26, lines 1-24)]
Hattori in view of Malina’s embodiments and Li are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Hattori in view of Malina’s embodiments and Li, to modify the disclosures by Hattori in view of Malina’s embodiments to include disclosures by Li since both Hattori in view of Malina’s embodiments and Li teach data storage in flash storage system. Therefore, it would be applying a known technique (using DDR protocol in communicating data to the device) to a known device (a device for writing data to a NAND flash memory and an RRAM) ready for improvement to yield predictable results (a device for writing data to a NAND flash memory and an RRAM using DDR protocol in order to allow for more uniform and predictable data transmission process). MPEP 2143
While Hattori in view of Malina’s embodiments in view of Li discloses NVME communications protocol (para. 26, lines 1-24), it does not explicitly disclose NVME communications protocol used to communicate with a memory device. Hattori in view of Malina’s embodiments in view of Li does not explicitly disclose, but Mizrahi discloses:
further comprising a host, wherein the host is configured to enable data representative of a memory object of the plurality of memory objects to be sent: to the first memory device using a double-data rate (DDR) protocol; and to the second memory device using a flash-based memory express (NVME) protocol. [Mizrahi teaches use of a NVMe technology specification to communicate data between a host device and a target storage device (para. 18, lines 1-9; para. 6, lines 1- para. 7, line 8)]
Hattori in view of Malina’s embodiments in view of Li and Mizrahi are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Hattori in view of Malina’s embodiments in view of Li and Mizrahi, to modify the disclosures by Hattori in view of Malina’s embodiments in view of Li to include disclosures by Mizrahi since both Hattori in view of Malina’s embodiments in view of Li and Mizrahi data storage in flash storage system. Therefore, it would be applying a known technique (using NVMe protocol in communications with a memory device) to a known device (a device for writing data to a NAND flash memory and an RRAM) ready for improvement to yield predictable results (a device for writing data to a NAND flash memory and an RRAM using NVMe protocol in order to allow for more uniform and predictable data transmission process). MPEP 2143

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Malina in view of Confalonieri in view of Choi (US 20190087114 A1, hereinafter Choi)
As per claim 20, Hattori in view of Malina in view of Confalonieri teaches all the limitations of claim 18 as shown above. Hattori in view of Malina in view of Confalonieri does not explicitly disclose, but Choi discloses:
wherein the controller is configured to write the data representative of the plurality of memory objects to the second memory device using a key value database structure.  [Choi teaches a first memory that may comprise a phase-change RAM or RRAM and a second memory that may comprise a flash memory (para. 108, lines 1-7; para. 110, lines 1-3); Choi teaches using a tree structure (key value database) comprising pointer values and key values to manage data and storing the corresponding data into the first and second memories (para. 6, lines 1-13)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Hattori in view of Malina in view of Confalonieri with Choi’s disclosures directed towards use of a key value tree structure to store data into two separate memory devices. Doing so would allow for more efficient storage of the relevant data by separating them into different memory devices based on their size and update frequency. [Choi: para. 195, lines 1-12]

Response to Arguments
The claim objections and rejections pursuant to 35 USC §112(b) enclosed in the previous action are withdrawn.
	With respect to the argument stating that the amendments to the independent claims 1, 9, and 18 overcome the prior arts of record, the examiner agrees. However, please see the amended rejections above by Hattori in view of Malina (for claims 1 and 9) and by Hattori in view of Malina in view of Confalonieri (for claim 18).
	With respect to the arguments directed to the dependent claims based on of their dependencies on the independent claims, please see the amended rejections and the responses for the independent claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135            

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135